Citation Nr: 1123448	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to apportionment of the Veteran's VA disability compensation payments on behalf of the Veteran's minor children.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to April 2007.  The appellant is the custodial parent of two of the Veteran's minor children.  She seeks apportionment of the Veteran's VA disability compensation payments on their behalf.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision rendered by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for an apportionment of a veteran's benefits is a "contested claim."  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2010).  Under 38 C.F.R. § 19.100 (2010), all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101 (2010), upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.

Under 38 C.F.R. § 19.102 (2010), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.

The Board's review of the record reflects that there has been inadequate compliance on the part of the RO with the applicable contested claims procedures. 

Here, for example, when the appellant filed her substantive appeal and included an income and expense statement, that information was not provided to the Veteran.  On remand, information or evidence received by the RO from one party must be provided to the other party.  

The Board is also concerned that both the appellant and the Veteran had failed to adequately apprise VA of mailing addresses during the course of the appeal.  For instance, in June and July 2008, the RO sent the appellant and the Veteran letters advising them of the need to submit income and expense statements.  Both letters were returned by the post office as undeliverable.  Later, in September 2008, the RO's notice of the decision denying apportionment addressed to the appellant was also returned as undeliverable.  A letter dated in April 2009 to the Veteran was also returned.  It appears that in October 2008, the RO determined that the appellant had changed addresses and in a July 2009 report of contact learned of the Veteran's whereabouts.  Even such, the parties have not been forthcoming in responding to requests for information.  For instance, even though the appellant alleges that the Veteran has not provided child support payments, she has not submitted evidence to substantiate her assertions.  Similarly, the Veteran has not provided any financial information.  

The law provides that all or any part of compensation payable on account of any veteran may, if the veteran is not living with his spouse, or if his children are not in his custody, may be apportioned as prescribed by the Secretary of Veterans Affairs. See 38 U.S.C.A. § 5307.  VA regulations provide that an apportionment may be paid if the veteran is not residing with his spouse, or if the veteran's children are not residing with him, and the veteran is not reasonably discharging his responsibility for his spouse or his children's support.  See 38 C.F.R. § 3.450 (a)(1)(ii).

However, notwithstanding the requirements for an apportionment, a "special apportionment" may be paid pursuant to 38 C.F.R. § 3.451 without regard to any other provision regarding apportionment where hardship is shown to exist.  In such cases, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  

Here, before VA can consider the appellant's request for apportionment of the Veteran's disability compensation, it is incumbent upon both parties to provide accurate income and expense information.  

In this respect, the Court has noted that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the burden of a party to apprise VA of his or her whereabouts, and if he or she does not do so, there is no burden on the part of VA to "turn up heaven and earth" to find the missing party.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board assumes that the Veteran wishes to participate in the adjudication of the claim prior to a decision on the issue of apportionment.  As such, it finds that the Veteran should be afforded further opportunity to provide information or evidence to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appellant and the Veteran appropriate documentation of their incomes and expenses since 2008.  The significance of compliance with this request should be explained, to include an advisement that failure to cooperate may result in an adverse determination.  All documentation received should be associated with the claims folder.  In addition, copies of any evidence received should be provided the other party.  

2.  Following completion of the above, readjudicate the issue on appeal.  Provide the parties and their representatives, if any, with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


